DETAILED ACTION
Status of Claims
Claims 1-7, and 13-25 are allowed.
EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone call by attorney Sean Combs (Registration No.75,147) on June 03, 2021.
Listing of Claims:
1. (Previously Presented) A method for trusted notifications, comprising the steps of:
receiving, at a first remote host having at least one trusted server, from a sender computing device that is remote from the first remote host, a request message, the request message comprising a request identifier and instructions to: update, at a second remote host, an account which is associated with a recipient computing device that is remote from the second remote host, and to make a corresponding update at the first remote host to an account associated with the sender computing device; 
authorizing, at the first remote host, the request message;
updating, at the first remote host, the account associated with the sender computing device;
updating, at the second remote host, the account associated with the recipient computing device by forwarding the request message from the first remote host to the second remote host;
generating a secure message at the at least one trusted server of the first remote host, the secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed; and 
sending the secure message from the first remote host to the sender computing device.

2. (Previously Presented) The method of claim 1, wherein the request message is a request for payment from the sender computing device to the recipient computing device.



4. (Original) The method of claim 1, wherein the secure message is digitally signed by the at least one trusted server.

5. (Original) The method of claim 1, further comprising:
receiving the secure message at the sender computing device;
conveying the secure message from the sender computing device to the recipient computing device; and
validating the secure message at the recipient computing device to confirm completion of the update.

6. (Original) The method of claim 5, wherein the secure message is digitally signed by the at least one trusted server.

7. (Previously Presented) The method of claim 6, wherein the step of validating the secure message at the recipient computing device involves validating the digital signature of the secure message.

8-12. (Canceled).

13. (New) A computing system, comprising:
at least one processor; and
a storage medium; and
instructions stored on the storage system that executed by the at least one processor, cause the at least one processor to:
receive, at a first remote host having at least one trusted server, from a sender computing device that is remote from the first remote host, a request message, the request message comprising a request identifier and instructions to: update, at a second remote host, an account which is associated with a recipient computing device that is remote from the second remote host, and to make a corresponding update at the first remote host to an account associated with the sender computing device; 
authorize, at the first remote host, the request message;
update, at the first remote host, the account associated with the sender computing device;

generate a secure message at the at least one trusted server of the first remote host, the secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed; and 
send the secure message from the first remote host to the sender computing device.

14. (New) The computing system of claim 13, wherein the request message is a request for payment from the sender computing device to the recipient computing device.

15. (New) The computing system of claim 14, the instructions further causing the at least one processor to acquire payment details, to be included in the request for payment, at the sender computing device from the recipient computing device.

16. (New) The computing system of claim 13, wherein the secure message is digitally signed by the at least one trusted server.

17. (New) The computing system of claim 13, the instructions further causing the at least one processor to:
receive the secure message at the sender computing device;
convey the secure message from the sender computing device to the recipient computing device; and
validate the secure message at the recipient computing device to confirm completion of the update.

18. (New) The computing system of claim 17, wherein the secure message is digitally signed by the at least one trusted server.

19. (New) The computing system of claim 18, wherein the instructions to validate the secure message at the recipient computing device involves validating the digital signature of the secure message.

20. (New) One or more non-transitory storage media having instructions stored thereon that when executed by a processing system, direct the processing system to at least:

authorize, at the first remote host, the request message;
update, at the first remote host, the account associated with the sender computing device;
update, at the second remote host, the account associated with the recipient computing device by forwarding the request message from the first remote host to the second remote host;
generate a secure message at the at least one trusted server of the first remote host, the secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed; and 
send the secure message from the first remote host to the sender computing device.

21. (New) The non-transitory media of claim 20, wherein the request message is a request for payment from the sender computing device to the recipient computing device.

22. (New) The non-transitory media of claim 21, the instructions further directing the processing system to acquire payment details, to be included in the request for payment, at the sender computing device from the recipient computing device.

23. (New) The non-transitory media of claim 20, the instructions further directing the processing system to:
receive the secure message at the sender computing device;
convey the secure message from the sender computing device to the recipient computing device; and
validate the secure message at the recipient computing device to confirm completion of the update.

24. (New) The non-transitory media of claim 23, wherein the secure message is digitally signed by the at least one trusted server.

25. (New) The non-transitory media of claim 24, wherein the instructions to validate the secure message at the recipient computing device involves validating the digital signature of the secure message.



REASONS FOR ALLOWANCE
Claim(s) 1-7, and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1, 13, and 20.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, non-transitory storage media, and method which:
receiving, at a first remote host having at least one trusted server, from a sender computing device that is remote from the first remote host, a request message, the request message comprising a request identifier and instructions to: update, at a second remote host, an account which is associated with a recipient computing device that is remote from the second remote host, and to make a corresponding update at the first remote host to an account associated with the sender computing device;
authorizing, at the first remote host, the request message;
updating, at the first remote host, the account associated with the sender computing device;
updating, at the second remote host, the account associated with the recipient computing device by forwarding the request message from the first remote host to the second remote host;
generating a secure message at the at least one trusted server of the first remote host, the secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed; and
sending the secure message from the first remote host to the sender computing device.

The closest art of record, US Patent Application Publication 20130060690 to Oskolkov, et al. discloses “Electronic payment systems and supporting methods and devices are described. For instance, the disclosed subject matter describes aggregated transactional account functionality configured to receive electronic financial transactions associated with one or more of a set of electronic identifying information such as phone ID, email, instant message, etc. for a user and related functionality. The disclosed details enable various refinements and modifications according to system design and tradeoff considerations.”
The closest art of record, US Patent Application Publication 20150324777 to Moshal, discloses “Disclosed is a payment system and method. In one example, a method involves: (i) a mobile device capturing a code disposed on a medium, wherein the code encodes an identifier; (ii) the mobile device decoding the captured code to recover the identifier; (iii) the mobile device transmitting to a server via a communication network (116) the recovered identifier; (iv) the mobile device receiving from the server via the communication network (116) a fee associated with the transmitted identifier, wherein the fee is a function of at least a time period between a first time and a second time that is after the first time; and (v) the mobile device transmitting authorization to pay the received fee.”
The closest art of record, US Patent Application Publication 20140164254 to Dimmick, et al., discloses “Embodiments of the invention can combine card not present transaction processing with PIN verification. A merchant or a consumer can initiate transactions using any suitable transaction initiation channel. One aspect of the invention helps facilitate payment card authentication across multiple wallet providers/merchants using an encrypted card PIN and a digital certificate. One aspect of the invention can incorporate the use of different transaction networks to perform authentication and authorization processing.”

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of receiving a request to update a first and second account, authorizing the request, and updating the accounts (a fundamental economic practice).

The claimed concept falls into the category of organizing human activity, specifically fundamental economic principles or practices (including mitigating risk).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:
receiving, at a first remote host having at least one trusted server, from a sender computing device that is remote from the first remote host, a request message, the request message comprising a request identifier and instructions to: update, at a second remote host, an account which is associated with a recipient computing device that is remote from the second remote host, and to make a corresponding update at the first remote host to an account associated with the sender computing device;
authorizing, at the first remote host, the request message;
updating, at the first remote host, the account associated with the sender computing device;
updating, at the second remote host, the account associated with the recipient computing device by forwarding the request message from the first remote host to the second remote host;
generating a secure message at the at least one trusted server of the first remote host, the secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed; and


These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it, in that the specific combination of steps with regards to how the trusted server, first and second remote hosts, and remote mobile devices are communicating with another is not conventional, which provides added security in that the indication that the update has occurred comes from the trusted server, and subsequently first remote host, that protects the message from tampering during transmission, preventing a fraudulent payer the opportunity to make a false claim that payment has been made, which normally would only be revealed with the absence of a confirmation message hours later after the fraudulent payer has obtained the goods and/or services without payment or the accounts updated to reflect the payment.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, claims 1-7, and 13-25 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

	
	
/ELDA G MILEF/Primary Examiner, Art Unit 3694